Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 9916982).

Regarding claim 9. Fig 10 of Wu discloses A semiconductor structure, comprising: 
a dielectric layer 32; 
a contact etch stop layer (CESL) 34 disposed over the dielectric layer; 
an isolation feature 36 disposed over the CESL; and 
a gate cut feature 38 extending through the isolation feature, the CESL, and the dielectric layer, 
wherein the gate cut feature is disposed between a first gate structure (the very left - 1st 28 in the 38 region) and a second gate structure (the 2nd 28 in the 38 region) as well as between a third gate structure (the 3rd 28 in the 38 region) and a fourth gate structure (the very right - 4th 28 in the 38 region) (Fig 10).

Regarding claim 10. Wu discloses The semiconductor structure of claim 9, wherein the first gate structure and the second gate structure are aligned along a direction (Fig 10: horizontal direction), wherein the third gate structure and the fourth gate structure are aligned along the direction (Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 9916982) in view of Zhang (US 10699957).

Regarding claim 11. Wu discloses The semiconductor structure of claim 9 except wherein the gate cut feature is spaced apart from the isolation feature by a liner.
However, Fig 6 of Zhang discloses the gate cut feature 48 is spaced apart from the isolation feature 40 by a liner 46 (Fig 5). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Zhang’s liner structure within Wu’s device structure for the purpose of providing enhanced protection during isotropic etching process (col 5, lines 31-42). Thereby enhancing manufacturability.   

Allowable Subject Matter
Claims 1-8 and 15-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a gate cut feature extending continuously from between the first gate structure and the second gate structure to between the first backside dielectric feature and the second backside dielectric feature; and a liner disposed between the gate cut feature and the first backside dielectric feature and between the gate cut feature and the second backside dielectric feature”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “flipping the workpiece over; after the flipping, forming a pilot opening through the isolation feature; extending the pilot opening through the joint gate structure to form a gate cut opening that separates the joint gate structure into a first gate structure and a second gate structure; and after the extending, depositing a dielectric material into the gate cut opening to form a gate cut feature”.

Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the dielectric layer is disposed over an etch stop layer and a top dielectric layer, the gate cut feature comprises two leg portions, each of which extends into the etch stop layer and the top dielectric layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826